Citation Nr: 0613755	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for non-service connected (NSC) pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from May 21, 1960 to 
November 20, 1960.  He also had inactive duty in the Army 
Reserves until 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
St. Petersburg., Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2005, the veteran testified at a video conference 
hearing before the undersigned.  A copy of the transcript of 
that hearing is in the claims file.


FINDINGS OF FACT

1. The veteran had verified active service from May 1960 to 
November 1960.

2.  The veteran had additional service in the Army Reserves 
until 1968, but no part of that service was active duty.

3. The veteran had no active duty service during a period of 
war.


CONCLUSION OF LAW

The veteran does not have qualifying wartime service, and 
does not satisfy the legal criteria for basic eligibility for 
VA pension benefits. 38 U.S.C.A. §§ 101, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA provides, among other things, for notice 
and assistance to claimants under certain circumstances, and 
the duty to notify includes the duty to advise what evidence, 
if any, the claimant is responsible for submitting to 
substantiate his claim.  See, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

While it appears that the VCAA does not apply in a case (as 
here) where the law is dispositive (See, Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board finds that 
here, regardless, the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was provided 
VCAA notice in February 2005 correspondence from the RO, and 
in a statement of the case (SOC) in May 2005.  Regarding the 
content of notice, he was advised by the February 2005 
correspondence and the SOC that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was notified of 
the evidence necessary to substantiate his claim by the 
September 2004 rating decision, the February 2005 letter, and 
the May 2005 SOC.

The veteran has been generally apprised of what he must show 
to prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See, Quartuccio, supra. VA has 
obtained official certification of the veteran's service.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the veteran to 
provide, and no further pertinent evidence is outstanding.  
In any case, evidentiary development is complete to the 
extent possible; VA's duties to notify and assist are met.  
Hence, the Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the appellant for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005)

The payment of non-service connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a non-service connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 
C.F.R. §§ 3.3, 3.314(b) (2005). A veteran meets the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 
38 C.F.R. § 3.3(a) (2005).

The Korean Conflict and the Vietnam era are considered 
periods of war under the law.  38 U.S.C.A. § 101(11)(West 
2002). The Korean conflict is defined as the period beginning 
on June 27, 1950, and ending on January 31, 1955.  38 
U.S.C.A. § 101(9) (West 2002); 38 C.F.R. § 3.2(e) (2005).  
The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period.  38 
U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2005).  
In all other cases, the wartime period for the Vietnam era is 
defined as beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. § 101(29)(B) West 2002); 38 C.F.R. § 
3.2(f) (2005).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See, 38 C.F.R. § 3.203 (2005); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The Board recognizes that the appellant is a veteran, and 
that he completed more than 90 days of active service. His 
periods of active service (or any portion of them), however, 
were not completed during a period of war. Service personnel 
records, including the veteran's DD Form 214 and additional 
service department records, reflect that he served on active 
duty from May 21, 1960 to November 20, 1960, and that he 
received an honorable discharge. Thus, his active service was 
after the end of the Korean conflict and before the beginning 
of the Vietnam era.  Therefore, he does not have qualifying 
wartime service to render him eligible for non-service 
connected pension benefits under the law.  There is no 
indication that the service information pertinent to the 
veteran is incorrect, and service department verification of 
service indicates no wartime service.  The veteran did serve 
in the Army Reserves until 1968 but none of that service was 
active duty.  The Board finds that the appellant's service 
therefore does not meet the threshold requirements for 
eligibility for VA pension benefits.

At the November 2005 hearing, the veteran acknowledged that 
he did not have wartime service. (See, transcript, p. 4).  
Essentially, he requests that he be granted NSC pension 
because he is disabled and unable to work.  The veteran has 
serious disabilities and was ready and willing to do whatever 
his country asked him to do.  However, the Board must apply 
the law as it exists, and cannot extend benefits based on 
testimony as to why the law should be other than what it is. 
Cf. Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) ("This Court must interpret 
the law as it exists, and cannot 'extend . . . benefits out 
of sympathy for a particular [claimant].'").

In sum, the veteran's service does not meet the threshold 
criteria for basic eligibility for non-service connected 
pension benefits. 38 U.S.C.A. § 1521(j) (West 2002); 38 
C.F.R. § 3.3 (2005).  He did not serve in active military, 
naval or air service for 90 days or more during a period of 
war.  The record also does not reflect that he was discharged 
or released from service for a service-connected disability, 
nor does the record indicate that he should have received 
such a discharge.  He is not shown to have served on active 
duty for a period of 90 consecutive days or more which began 
or ended during a period of war.  Finally, he did not serve 
on active duty during more than one period of war for an 
aggregate of 90 days or more.  Id.

Based on the evidentiary record, the veteran is not a veteran 
of a period of war as legally defined, and has not satisfied 
a threshold legal criterion for establishing eligibility for 
VA pension benefits.  The law is dispositive.  Accordingly, 
this claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for non-service connected pension is 
denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


